Helen Arlene Owen,
                                                                         Individually and




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2015

                                      No. 04-15-00561-CV

    SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                       Healthcare and Rehabilitation,
                                 Appellant

                                                v.

 Helen Arlene OWEN, Individually and on Behalf of All Wrongful Death Beneficiaries of Lily
 Mines, Deceased; Helen Bomar, as Wrongful Death Beneficiary and on Behalf of the Estate of
        Frank Bomar, Deceased; Trinidad Virginia Luna Rangel and Ted Richard Luna,
                                        Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-13633
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order denying a motion to compel
arbitration. Appellant timely filed its notice of appeal on September 8, 2015. Accordingly, the
reporter’s record was due ten days later on September 18, 2015. See TEX. R. APP. P. 26.1(b),
35.1(b). According to appellant’s docketing statement, the reporter’s record was requested on
August 31, 2015. However, neither the record nor a notification of late record has been filed.

        We therefore ORDER Luis Duran Jr., the court reporter, to file the reporter’s record in
this court on or before October 2, 2015. We order the clerk of this court to serve a copy of this
order on all counsel and the court reporter. In addition, because “[t]he trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P.
35.3(c), we also order the clerk of this court to serve a copy of this order on the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court